Name: COUNCIL REGULATION (EC) No 1209/95 of 29 May 1995 amending Regulation (EC) No 3313/94 establishing a transitional regime applicable to the importation into Austria, Finland and Sweden of certain textile products falling under Regulations (EEC) No 3951/92, (EEC) No 3030/93 and (EC) No 517/94
 Type: Regulation
 Subject Matter: European construction;  leather and textile industries;  international trade;  trade;  cooperation policy
 Date Published: nan

 31 . 5. 95 EN Official Journal of the European Communities No L 120/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1209/95 of 29 May 1995 amending Regulation (EC) No 3313/94 establishing a transitional regime applicable to the importation into Austria, Finland and Sweden of certain textile products falling under Regulations (EEC) No 3951/92, (EEC) No 3030/93 and (EC) No 517/94 whereas it seems appropriate to extend the time limit for release for free circulation of the products in question until 31 May 1995, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 3313/94 (') lays down the conditions under which imports into Austria, Finland and Sweden of certain textile products falling under Regula ­ tions (EEC) No 3951 /92, (EEC) No 3030/93 and (EC) No 517/94 shall not be subject to these Regulations ; Whereas, in particular, Regulation (EC) No 3313/94 provides that the products in question have to be presented for release for free circulation before 31 March 1995 in Austria, Finland and Sweden ; Whereas it proved impossible for certain importers to present the products in question for release for free circu ­ lation within the time limits laid down in Regulation (EC) No 3313/94 : HAS ADOPTED THIS REGULATION : Article 1 In Article 1 , in Article 2 (1 ), and in Article 3 of Regula ­ tion (EC) No 3313/94 the date '31 March 1995' shall be replaced by the date '31 May 1995*. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1995. For the Council The President Ph. VASSEUR (*) OJ No L 350, 31 . 12. 1994, p. 6.